Citation Nr: 0213292	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for depression.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from July 1972 to July 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In his notice of disagreement, received in December 2000, the 
veteran also raised the issue of an increased evaluation for 
his service-connected residuals of a pilonidal cyst.  This 
issue has not been addressed by the RO and is referred to the 
RO for initial adjudication.

The issues of entitlement to an initial evaluation in excess 
of 30 percent for depression; an initial evaluation for PTSD; 
and TDIU, will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In April 1991, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.

3.  The evidence received since the April 1991 decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, one of his alleged 
stressors has been independently verified.

5.  The veteran has PTSD due to traumatic events in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran claim for 
service connection for PTSD has been submitted, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

2.  The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

At the outset of the veteran's claim, the veteran was 
informed of the evidence necessary to substantiate his claim 
in several VA letters.  The January 2001 Statement of the 
Case and May 2002 Supplemental Statement of the Case provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

In April 1991, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, finding that an ongoing chronic disorder was 
not an "event" capable of precipitating PTSD.  The evidence 
before the Board at the time of the April 1991 decision 
consisted of service medical records; VA medical examination 
reports and treatment records, as well as a statement from 
his treating VA psychologist, and the veteran and his wife's 
testimony at a September 1989 personal hearing.

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for any psychiatric 
disability.  He underwent a pilonidal cystectomy in April 
1973 with an unremarkable postoperative course.  However, he 
subsequently developed a draining sinus tract in the area and 
underwent excision of diseased tissue in July 1973.  An 
October 1973 operation report indicates that a skin graft was 
sutured to the granulating wound.  The veteran was 
hospitalized from August to December 1974 to allow the wound 
to completely heal.  However, the area continued to crack and 
drain.  Ongoing treatment continued through June 1975.

An October 1975 VA compensation examination report shows that 
the veteran psychiatric evaluation was normal.  

VA treatment records, dating from November 1977 to June 1982 
show ongoing treatment related primarily to the veteran's 
residuals of pilonidal cyscectomy to include Z-plasty surgery 
in November 1977.  There is no evidence of any psychiatric 
complaints, findings, treatment or diagnosis.  A July 1982 VA 
psychology consultation report notes the veteran's Minnesota 
Multiphasic Personality Inventory (MMPI) was similar to those 
described as having conversion reactions.  The diagnosis was 
psychophysiological reaction.

VA treatment records, dating from July to October 1988, show 
the veteran was initially evaluated in July 1988 with 
utilization of the Beck Depression Inventory test as well as 
the MMPI.  The diagnosis was single-episode of major 
depression without melancholy.  Thereafter, he underwent 
individual therapy through October 1988.  

A January 1989 VA psychiatric evaluation, based on a review 
of the veteran's claims file, VA medical records and 
interview, shows diagnoses of dysthymia with paranoid 
features and recurrent major depression.

During his September 1989 personal hearing, the veteran 
testified that he first noticed he was having nervous 
symptoms after his second inservice operation.  He was tied 
to a bed for 90 days inservice and stated that he 
hallucinated during that time because of the medication he 
was on.  He did not receive any psychiatric counseling in 
service, but a VA physician recommended he seek psychiatric 
treatment in 1975.  He felt a lot of hate and frustration 
regarding his inservice surgeries and their aftermath.  

In a September 1989 letter, the veteran's VA treating 
psychologist stated that he had been providing the veteran 
with individual psychotherapy since August 1988.  The 
psychologist believed the veteran was severely and 
chronically depressed as a direct result of the physical 
problems he developed in the service and the treatments he 
received for those problems.  Although he agreed with the VA 
examiner's diagnoses of dysthymia and major depression, he 
further believed the veteran met the diagnostic criteria for 
PTSD which he linked to inservice physical problems and 
traumatic surgeries.

The evidence added after the April 1991 Board decision, 
includes VA treatment records, dating from September 1998 to 
March 1999 and indicating treatment mainly for 
musculoskeletal complaints, but also diagnosed anxiety and 
depression on at least two occasions.

Evidence added, also includes private treatment records from 
Piedmont Psychiatric Center, dating from February 1997 to 
July 2002.  These records initially show the veteran was 
treated for diagnosed panic and mood disorders.  The initial 
diagnosis of questionable PTSD was made in March 1999 and 
PTSD, as well as major depression, was diagnosed thereafter.

Letters from Randall A. Scott, M.D., the veteran's treating 
psychiatrist at Piedmont Psychiatric Center were also added 
to the record.  In a May 1999 letter, Dr. Scott states that 
he had treated the veteran since January 1997 and also had 
available the September 1989 report from the veteran's VA 
psychologist.  Dr. Scott opined that the veteran had major 
depression and PTSD as a direct result of the 
physical/medical problems he developed while in service and 
the subsequent treatment (and complications) he received for 
these problems.  

In an October 1999 letter, Dr. Scott stated that his office 
visits with the veteran, as well as the earlier 1989 VA 
report, all contributed to his opinion that the veteran had 
PTSD.  He had not performed any laboratory tests, but 
believed the veteran's mental status exam had been very 
consistent since he initially saw the veteran.  He listed 
several medical texts he consulted on PTSD diagnoses and 
stated that he was a board certified forensic psychiatrist 
and that his diagnosis was made on direct referral to the 
Diagnostic and Statistical Manual IV.  Dr. Scott recounted 
the veteran's alleged stressors, which included complications 
of his medical condition, a pilonidal cyst.  The psychiatrist 
when on to extensively list the veteran's symptoms and 
conditions that met the DSM-IV diagnostic criteria.  He 
concluded that the veteran had suffered from PTSD symptoms 
for several years as evidenced by the 1989 VA psychologist's 
letter.

A December 1999 VA psychiatric examination, conducted by a 
psychologist, was also added to the record since the 1991 
Board decision.  The psychologist indicates that the 
veteran's claims file was reviewed.  He noted that the 
veteran's alleged stressors were related to surgery for a 
pilonidal cyst and the treatment he received afterwards.  The 
veteran stated that physicians played tic-tac-toe on his 
chest one time during surgery and he felt they had 
"butchered" him.  He had a subsequent fever and second 
surgery, after which he fell and gouged out the surgical 
area.  Surgical steel sutures were inserted in the area and a 
male nurse reportedly threw up when they were removed.  He 
was transferred to the Philadelphia Naval Hospital and spent 
almost a year there while doctors tried skin grafts which 
were not successful.  He reported witnessing other patients 
in ward beds beside him dying.  The examiner, after reviewing 
the veteran's history, concluded that his alleged stressors 
regarding his pilonidal cyst disability did not appear to 
meet the criteria for a diagnosis of PTSD under the criteria 
of DSM IV.  The examiner listed examples under the criteria 
and stated that while the veteran's pilonidal cyst was 
prolonged, stressful, and discouraging, it was not life-
threatening or representative of the stressors listed in DSM 
IV.  His allegations of witnessing other patients suffering 
greatly or dying while hospitalized was not verified by the 
records.  The examiner did opine that the veteran's major 
depressive disorder was as likely as not secondary to his 
service-connected pilonidal cyst.

In a December 2000 letter, Dr. Scott indicated that the 
veteran had severe PTSD which exacerbated his major 
depression.  The combination of his depression and PTSD 
symptoms clearly rendered him unable to maintain any 
consistent or gainful employment.  

Finally, an April 2001 VA psychiatric examination report was 
added to the record.  This examination was based on a review 
of the veteran's VA medical records.  The diagnosis was major 
depressive disorder.  

Analysis

Given that the Board's 1991 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to any claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.

The April 1991 Board decision, as noted above, denied the 
veteran's claim for PTSD, because it determined that his 
chronic condition did not constitute an "event" capable of 
precipitating PTSD.  In West v. Brown, 7 Vet. App. 70 (1994), 
the Court held that the sufficiency of the stressor is a 
medical determination.  Therefore, the Board finds that the 
treatment records from Piedmont Psychiatric Center, and Dr. 
Scott's letters on the veteran's behalf, were not of record 
at the time of the April 1991 Board decision and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, there is new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If there is an unequivocal diagnosis of PTSD by mental health 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  If there is a 
question as to whether the report or examination is in accord 
with applicable DSM criteria, the report must be returned for 
a further clarification as needed.  Id.

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

If the veteran did not engage in combat with the enemy or 
that the alleged stressor is not combat-related, the 
veteran's lay testimony alone is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence that corroborates 
the veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed 
inservice stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of § 
1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

Reviewing the claims files, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that despite 
the most recent VA examiner's opinion that the veteran does 
not currently meet the criteria for a PTSD diagnosis, there 
is ongoing diagnoses of PTSD, first diagnosed in 1989 by his 
VA treating psychologist, and later, in March 1999, by Dr. 
Scott, a board certified forensic psychiatrist.  Since March 
1999, he continues to be diagnosed with PTSD by Dr. Scott and 
the staff of Piedmont Psychiatric Center.  In this respect, 
although VA does not adhere to a "treating physician rule" 
which would lend greater weight to the opinion or diagnosis 
of a treating physician, as it would violate the statutory 
and regulatory VA scheme, the Board finds Dr. Scott's October 
1999 evaluation more probative, particularly as it was based 
on several years of clinical interviews and relevantly 
outlined all the stressors and symptomatology found to meet 
the D.S.M. IV criteria for PTSD.  See White v. Principi, 243 
F. 3d 1378 (2001).  Therefore, the first and last criteria 
for establishing service connection for PTSD are met.

As stated above, the evidence necessary to establish the 
occurrence of a stressor will vary depending on whether the 
veteran "engaged in combat with the enemy."  Gaines, 11 
Vet. App. at 358 (1998).  In this case, the Board notes that 
the veteran does not allege any stressor related to combat.  
Accordingly, the law requires that there be credible 
corroborating evidence in addition to the veteran's own 
testimony and in addition to the medical nexus evidence to 
verify his stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395-96.

Although several of his claimed stressors could not be 
verified, the Board finds that the veteran's service medical 
records and subsequent VA treatment records, provide 
significant, credible support for the occurrence of his 
claimed inservice stressor of a pilonidal cystectomy with 
complications and subsequent surgeries.  Although the veteran 
has stated he had other associated inservice stressors that 
have not been verified, the Board nevertheless finds this 
evidence to be credible and corroborative of the veteran's 
claimed inservice stressor and his diagnosis was based on 
this stressor.  Moreau, 9 Vet. App. at 396.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds the evidence supports entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

Upon a review of the record, it is concluded that the TDIU 
issue is inextricably intertwined with the initial 
evaluations for major depression and PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
increased evaluation issues must be resolved prior to further 
appellate action on this issue.

The most recent VA treatment records of record are dated in 
March 1999.  The RO should obtain any subsequent ongoing 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 1991 & West Supp. 2001).  The 
veteran should also be provided an opportunity to identify 
and/or submit any relevant private treatment records.

The April 2001 VA psychiatric examiner, while assessing the 
veteran's service-connected depressive disorder, indicated 
that his VA medical records were reviewed, but there is no 
evidence that his claims files, with associated recent 
private treatment records were reviewed.  Moreover, although 
assigning the veteran a Global Assessment of Functioning 
(GAF) scale score, the examiner did not comment on the 
severity of his depressive symptoms and their impact on his 
ability to obtain and maintain gainful employment.  Likewise, 
since the above decision grants service connection for PTSD, 
the VA examiner did not have an opportunity to assess the 
severity of his PTSD symptoms.  The U.S. Court of Appeals for 
Veterans Claims has held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records for the veteran from the VA 
Medical Center in Salem, Virginia, dated 
from March 1999 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folders.

3.  After the above development has been 
completed, the veteran should be afforded 
a VA psychiatric examination, by a 
psychiatrist who has not examined him 
before, to evaluate the nature and extent 
of his service-connected PTSD and major 
depression.  The claims folders must be 
made available to the examiner for review 
prior to the examination, and it should 
be noted in the report whether the files 
have been reviewed.  The examiner should 
conduct all necessary tests and studies, 
including appropriate psychological 
studies in order to identify and describe 
the current symptomatology attributable 
to the veteran's PTSD and major 
depression.  The report of examination 
should contain a detailed account of all 
manifestations of the disabilities found 
to be present.  The examiner must also 
comment on the extent to which the 
veteran's PTSD and depression affects his 
occupational and social functioning.  The 
examiner is asked to express an opinion 
as to which of the VA diagnostic criteria 
best describes the veteran's psychiatric 
disability picture due to his PTSD and 
major depression.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claims.  

4.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



